McMurray, Presiding Judge.
Jackie Hall filed these direct appeals seeking review of the trial court’s orders on Hall’s claims for production of certain documents pursuant to the Open Records Act, OCGA § 50-18-70 et seq. Because Hall is currently in the custody of the Department of Corrections, this appeal is controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Thus, Hall was required to file an application for discretionary review. OCGA § 42-12-8. Failure to file an application requires that these appeals be dismissed. See Jones v. Townsend, 267 Ga. 489 (480 SE2d 24).

Appeals dismissed.


Beasley and Smith, JJ, concur.

*440Decided March 12,1997.
Jackie Hall, pro se.
Michael J. Bowers, Attorney General, Mary Beth Westmoreland, Deputy Attorney General, Carol A. Callaway, Senior Assistant Attorney General, for appellee.